933 F.2d 1008
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Brian K. GRANGER, Plaintiff-Appellant,v.John PRELESNIK, Warden, Defendant-Appellee.
No. 90-1434.
United States Court of Appeals, Sixth Circuit.
May 28, 1991.

Before KRUPANSKY and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.
PER CURIAM.


1
Plaintiff-appellant Brian K. Granger has appealed from the judgment of the United States District Court for the Western District of Michigan in favor of respondent-appellee John Prelesnik, Warden of the Riverside Correctional Facility in Ionia, Michigan, denying the appellant's application for a writ of habeas corpus.  Upon review of the appellant's assignments of error, the record in its entirety, the briefs of the parties, and the arguments of counsel, this court concludes that the district court's denial of the petition was not in error.


2
Accordingly, the judgment of the district court is AFFIRMED for the reasons stated in the Magistrate's Report and Recommendation of February 21, 1990 as adopted by the district court on March 12, 1990.